          IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                          GAINESVILLE DIVISION

UNITED STATES OF AMERICA,

v.                                            Case No. 1:03cr30-MW/GRJ

DAVID MICHAEL SCHOTT,

            Defendant.
_________________________/

              ORDER ACCEPTING REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 70, and has also reviewed de novo Defendant’s objections to the report

and recommendation, ECF No. 73. Accordingly

       IT IS ORDERED:

       The report and recommendation is accepted and adopted, over Defendant’s objections,

as this Court’s opinion. The Clerk shall enter judgment stating, “Defendant’s Amended Motion to

Correct Sentence Under 28 U.S.C. § 2255, ECF No. 57, is DENIED. A Certificate of Appealability

is DENIED.” The Clerk shall close the file.

       SO ORDERED on December 11, 2018.

                                              s/Mark E. Walker             ____
                                              Chief United States District Judge
